DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Hildreth on 09/09/2022.

The application has been amended as follows: 
In the claims:
(Currently Amended) A safe container, comprising:
                        a first receptacle configured to receive a first grooming product; 
                          a second receptacle configured to receive one or more of a second grooming product, wherein the second grooming product is a shaving product configured to interact with the first grooming product;
                         a biometric lock configured to selectively open the first receptacle or the second receptacle to a designated user with authentic biometrics; [[and]]
                         a sensor for detecting whether or the second receptacle is below a designated threshold; and
                          a display for displaying a warning including a number of the second grooming product in the second receptacle when a quantity is below a predetermined threshold, wherein the warning further includes an interactive button for ordering new replacement razor blade cartridges.

(Original) The safe container according to claim 1, comprising a transceiver for receiving and transmitting data.

(Original) The safe container according to claim 2, wherein the transceiver is a wireless transceiver.

(Previously Presented) The safe container according to claim 1, comprising a power supply unit.

(Currently amended) The safe container according to claim 4, wherein the power supply unit comprises a rechargeable power 

(Original) The safe container according to claim 5, wherein the power supply unit comprises a contactless power receiver.

(Original) The safe container according to claim 5, comprising a charging station for charging the rechargeable power device of the power supply unit, and a main body, separable from the charging station, containing the first receptacle, the biometric lock and the power supply unit.

(Original) The safe container according to claim 1, comprising one or more information output units.

(Currently Amended) The safe container according to claim 8, wherein the information output units include the display.

(Original) The safe container according to claim 8, wherein the information output units include a speaker.

(Previously Presented) The safe container according to claim 1, wherein the biometric lock comprises a fingerprint reader.

(Original) The safe container according to claim 1, wherein the biometric lock comprises an actuator.

(Canceled) 

(Currently Amended) The safe container according to claim [[13]] 1, wherein  the one or more shaving product includes one or more razor blade cartridges within the second receptacle.

(Currently Amended) A method of using the safe container of claim [[13]] 1, comprising:
	determining that [[a]]the quantity within the first receptacle and/or within the second receptacle is below  the predetermined threshold, and
	issuing [[a]] the warning that the quantity is below the  predetermined threshold.

	16. (Original) The safe container according to claim 6, comprising a charging station for charging the rechargeable power device of the power supply unit, and a main body, separable from the charging station, containing the first receptacle, the biometric lock and the power supply unit.

	17. 	(Original) The safe container according to claim 9, wherein the information output units include a speaker.

	18.		(Currently Amended) A method of using the safe container of claim 14, comprising:
	determining that [[a]] the quantity within the first receptacle and/or within the second receptacle is below  the predetermined threshold, and
	issuing [[a]] the warning that the quantity is below the  predetermined threshold.

19. 	(Original) The safe container according to claim 1, wherein the biometric lock comprises another sensor configured to read the designated user’s biometric features.

20.	(New) A safe container comprising:
            a first receptacle configured to receive a grooming product; 
            a second receptacle configured to receive one or more razor blade cartridges;
            a biometric lock configured to selectively open the first receptacle or the second receptacle to a designated user with authentic biometrics;
            a sensor for detecting whether a quantity within the first receptacle or the second receptacle is below a designated threshold; and
            a display for displaying a warning including a number of razor blade cartridges in the second receptacle when a quantity is below a predetermined threshold, wherein the warning further includes an interactive button for ordering new replacement razor blade cartridges. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Vu teaches a safe container, comprising: 
a first receptacle configured to receive a first product (a first compartment to receive a first product; see e.g. para. [0076]); 
a second receptacle configured to receive one or more of a second product (a second compartment to receive a first product; see e.g. para. [0016]); 
a biometric lock configured to selectively open the first receptacle or the second receptacle to a designated user with authentic biometrics (a touchscreen to capture biometric to identify a user accessing the container; see e.g. para. [0089]).
In a same or similar field of endeavor, Lim teaches a sensor for detecting whether that a quantity within the first receptacle or the second receptacle is below a designated threshold and generating a warning (a sensor to detect one or more predetermined quantity in one or more compartments and outputting a warning; see e.g. claim 4). 
However, prior art references fail to teach the first receptacle configured to receive “a first grooming product”; the second receptacle configured to receive one or more of “a second grooming product”; wherein the second grooming product is a shaving product configured to interact with the first grooming product; and “a display for displaying a warning including a number of the second grooming product in the second receptacle when a quantity is below a predetermined threshold, wherein the warning further includes an interactive button for ordering new replacement razor blade cartridges.”
Claims 2-20 are allowed for at least comprising claim subject matter which is the same or similar to allowable claim subject matter as indicated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688